TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00499-CV


Wen Chu, Appellant


v.


Albert's Towing, Appellee




FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY

NO. C-1-CV-08-005573, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N

 
	Wen Chu, acting pro se, filed an appeal from a judgment in favor of appellee
Albert's Towing.  On October 15, 2008, this Court notified appellant that his brief was overdue.  One
week later, appellant placed a telephone call to this Court, stating that he wanted to check the status
of his case and denying that he received the October 15 notice.
	This Court notified appellant on December 11, 2008, that his brief remained overdue
and that this appeal was subject to dismissal for want of prosecution if he did not respond by
December 22, 2008, with a reasonable explanation for his failure to file the brief.  See Tex. R. App.
P. 38.8(a)(1).  The deadline has passed, and appellant has not responded to this Court's notice.
	This appeal is dismissed for want of prosecution.  See Tex. R. App. P. 42.3(b), (c).


					__________________________________________
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Dismissed for Want of Prosecution
File:   December 31, 2008